JACKSON, Justice:
These cases are consolidated herein for decision and are companion cases to the case Immanuel Baptist Church v. Wilson V. Glass, County Assessor of Tulsa County, Oklahoma, Supreme Court No. 44308, 497 P.2d 757, in which on this date an opinion has been adopted affirming the judgment of the trial court.
The same stipulation of facts was made in Nos. 44303, 44304, 44305, 44306, 44307, 44322 and 44323 as was made in No. 44308.
The evidence in No. 44319 consisted of the testimony of the district superintendent of the Tulsa District United Methodist Church who resided in the parsonage owned by the Tulsa District United Methodist Church, herein after referred to as the District Church. He is a full-time minister who is appointed by the Bishop and required to live in the parsonage as part of his duties as “pastor to the pastors” of the Methodist Churches in his district. The parsonage contains his office in which he performs the work of his calling as district superintendent. The parsonage is used for various church meetings, including committee meetings, and it is used for personal interviews and conferences involving the religious purposes of hte District Church. The parsonage is also used for the entertaining and lodging of guests, missionaries, and other church dignitaries who may visit the District Church.
The evidence in No. 44320 consisted of a stipulation and the testimony of witnesses which showed that priests resided in houses called rectories. Such rectories were also used for similar religious meetings or functions as parsonages were used by the churches in the other cases.
The facts in these consolidated cases are for all practical purposes the same as the *763facts in No. 44308. The issue and law are therefore the same in all of the cases. The opinion and decision in No. 44308 are applicable herein and are adopted by reference
Affirmed.
BERRY, C. J., DAVISON, V. C. J., and WILLIAMS, IRWIN, LAVENDER, Mc-INERNEY and BARNES, JJ., concur.
HODGES, J., dissents.